Title: To George Washington from Walter Steuart, 20 July 1758
From: Steuart, Walter
To: Washington, George



Sir
Raes Town July 20th 1758

As you did not Acquaint me, when I was to Date the Commission, you was Pleased to send me, I have referr’d filling it up, untill I had the Pleasure of Seeing you. But as you Seemd to be of Oppinion when I spoke to you at Winchester, that I had a right to the Pay, from the Date of Col: Mercers Commission, I draw’d Pay from Mr Boyd—from the first of May—If the thing is Disagreeable to you I shall Return the money again to him.
Col. Bouquet has been Pleas’d to Appoint me Major of Brigade, for this Division of the Troops untill the General Came up, & tells me there is one to be Appointed for the Virgns. As your letter gave me reason to beleive you was willing to do me a kindness, I beg leave to request your interest again in this, which favr shall be gratefully acknowledgd by Sr yr most Obedt humle Servt

Walter Steuart

